IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0087-12


VAUGHN RAY BELL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

FANNIN COUNTY



 Meyers,  J., filed a dissenting opinion.

DISSENTING OPINION


	I agree with the court of appeals that it was constitutional error for the trial judge
to order Appellant to be shackled during his trial.  I disagree that this error was harmless. 
Unlawful and uncalled for shackling has a substantial effect on the jury's view of the
defendant.  The fact that a defendant is shackled without cause gives the jury the
perception that he is a much more dangerous criminal and may prevent him from
receiving a fair trial.  Because we cannot determine beyond a reasonable doubt that the
error did not contribute to Appellant's conviction or punishment, I would hold that
Appellant was harmed by the trial judge's error and would reverse the court of appeals. 
Therefore, I respectfully dissent.

Filed: September 18, 2013
Publish